COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-261-CV
  
  
GLOBAL APPLIANCE TECHNOLOGIES, 
INC.                              APPELLANT
  
V.
  
DUKE MANUFACTURING COMPANY                                          APPELLEE
  
  
----------
FROM 
THE 236TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the parties’ “Stipulation of Dismissal,” signed by the 
attorney for each party.  It is the court's opinion that the parties’ 
request for dismissal should be granted; therefore, we dismiss the appeal.  
See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
        Costs 
of the appeal shall be paid by the party incurring the same, for which let 
execution issue.
  
  
                                                                  PER 
CURIAM
  
  
PANEL 
D:   GARDNER, WALKER, and MCCOY, JJ.
  
DELIVERED: 
October 21, 2004

NOTES
1.  
See Tex. R. App. P. 47.4.